United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1419
                          ___________________________

                                   Jerry Champion,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

  Wendy Kelley, Deputy Director of Health, Arkansas Department of Correction;
   Walter Holloway, Infirmary Manager, East Arkansas Regional Unit, ADC;
         Amanda Norman, Nurse, East Arkansas Regional Unit, ADC,

                       lllllllllllllllllllll Defendants - Appellees.
                                        ____________

                      Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                            Submitted: December 4, 2012
                             Filed: December 26, 2012
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       After Arkansas Department of Correction (ADC) inmate Jerry Champion did
not receive two of three daily doses of pain medication on January 26, 2010, he filed
this 42 U.S.C. § 1983 action asserting claims of deliberate indifference to his serious
medical needs against the nurse who dispensed his medication, the infirmary director,
and ADC’s Deputy Director of Health. The district court1 granted defendants’
motions for summary judgment, and Champion appeals.

        Following de novo review, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th
Cir. 2012), we agree with the district court that Champion’s deliberate-indifference
claims fail, because the record established there was no indifference to a serious
medical need, much less deliberate indifference. See Estelle v. Gamble, 429 U.S. 97,
104-05 (1976) (deliberate indifference includes intentional interference with
prescribed treatment; inadvertent or negligent failure to provide adequate medical
care cannot be said to constitute “unnecessary and wanton infliction of pain”); Luckert
v. Dodge Cnty., 684 F.3d 808, 817 (8th Cir. 2012) (prison supervisors are not liable
under § 1983 on respondeat superior theory), petition for cert. filed, (Oct 24, 2012)
(No. 12-523); Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997) (no § 1983
liability for violation of prison policy).

     Accordingly, we affirm, see 8th Cir. R. 47B, and we deny all of the pending
motions.
                    ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-